Citation Nr: 1200973	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for bronchial asthma has been received, and if so, whether service connection is warranted for that disability.

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a distal radius fracture of the right wrist.

4.  Entitlement to a rating in excess of 10 percent for a left hip scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's above claims.  These issues were remanded for the scheduling of a hearing in March 2011.  That hearing having been held before the undersigned Veterans Law Judge, these claims now return to the Board.

The Board points out that, in its prior March 2011 remand, 5 other issues were listed as on appeal, specifically, service connection for hearing loss, entitlement to an increased rating for the residuals of a left hip gunshot wound, entitlement to an increased rating for left lower leg scars, entitlement to an increased rating for residuals of a gunshot wound to the left femur, and entitlement to an increased rating for a right wrist scar.  However, in clarification discussions with the Veteran and his representative prior to the conduct of his hearing in September 2011, the Veteran clarified that he only wished to appeal the 4 issues listed above.  Therefore the only issues currently in appellate status are as listed above.



The issues of service connection for bronchial asthma, and increased ratings for a low back disability, a distal radius fracture of the right wrist, and an increased rating for the left hip scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for bronchial asthma.

2.  The evidence received since the August 2002 RO decision relates to an unestablished fact necessary to substantiate the claim of service connection for bronchial asthma.


CONCLUSIONS OF LAW

1.  The August 2002 decision of the RO, which denied service connection for bronchial asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).  

2.  The evidence received since the August 2002 RO decision, which denied service connection for bronchial asthma, is new and material and the claim for service connection for bronchial asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bronchial asthma.

Entitlement to service connection for bronchial asthma was previously finally denied by an August 2002 RO decision.  The Veteran's claim was denied at that time because, while the Veteran reported that he had asthma related to service, and the Veteran had a diagnosis of asthma, the RO found that the Veteran had provided no evidence to indicate that he had asthma in service, or that his current asthma was related to service.  As the Veteran did not perfect an appeal of that decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

Since this decision is final, the Veteran's current claim of service connection for bronchial asthma may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bronchial asthma.  As noted above, the Veteran's claim was previously denied in part because there was no evidence showing a diagnosis of bronchial asthma in service.  However, the Veteran submitted a statement dated April 2007 from someone who lived with the Veteran while he was in service.  That person stated that she remembered that the Veteran was diagnosed with asthma while in service, at Yokosuka Naval Hospital.  She also noted that she recalled the Veteran having problems breathing, and with congestion.  As this evidence directly relates to the issue of whether the Veteran had asthma in service, the Board finds it to be both new and material, and the claim of entitlement to service connection for bronchial asthma is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bronchial asthma is reopened.


REMAND

As to the Veteran's claims of entitlement to increased ratings for a low back disability, the residuals of a distal radius fracture of the right wrist, and a left hip scar, the Board notes that the evidence of record shows that the Veteran's latest VA examination for these disabilities was in 2006, five years ago.  As the Veteran indicated in his recent hearing testimony in September 2011 that he felt his disabilities had worsened in severity, and as the Veteran has not received a VA examination in 5 years, the Board finds that these issues must be remanded in order that the Veteran might be provided with a VA examination which could determine the current level of severity of these disabilities.

As the Veteran's claim of entitlement to service connection for bronchial asthma has been reopened, the Board finds that further development is in order.  Specifically, the evidence of record now shows that the Veteran has been diagnosed with asthma, and there is layperson evidence of symptoms in service.  As such, the Board is of the opinion that the Veteran should be provided with a VA examination in order to determine the etiology of his asthma and assess whether it either began during or was otherwise caused by his military service.

Accordingly, this case is REMANDED to the AMC for the following action:

1.  The RO should contact the Veteran and have him provide the names and addresses of all health care providers who have recently treated him for asthma, a low back disability, residuals of a distal radius fracture of the right wrist, and a left hip scar.  After any required releases have been obtained, please associate all identified relevant records with the Veteran's claims file, to include VA records.

2.  After the above development has been completed, and the relevant records associated with the Veteran's claims file, the Veteran should be provided with a VA medical examination to determine the etiology and severity of any current diagnosed asthma or bronchial asthma disorder.  All necessary testing should be undertaken.  The examiner should review the Veteran's claims file, and indicate such review in his examination report.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran has any asthma or breathing disorder related to service.  The examiner should specifically comment on a letter dated April 2007 from a friend of the Veteran, indicating that she witnessed the Veteran having symptoms in service, in offering his opinion.  All findings, and the reasons and bases therefore, should be set forth in detail.  

3.  Also schedule the Veteran for a VA orthopedic examination to evaluate his service connected low back disability, and residuals of a distal radius fracture of the right wrist, as well as a VA dermatological examination for his left hip scar.  The examiners should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiners should specifically note range of motion of the Veteran's back and right wrist, and should note the size of the Veteran's left hip scar, and whether it is tender or unstable.
  
4.  Following the above, the RO should readjudicate the Veteran's claim of entitlement to service connection for asthma, and his claims of entitlement to increased ratings for a low back disability, residuals of a distal radius fracture of the right wrist, and a left hip scar.  In the event that any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to cooperate by reporting for the examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


